Citation Nr: 1107678	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-44 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a low back disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 29, 1980 to July 14, 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2008 and June 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In those decisions, the RO reopened 
previously denied claims of service connection for a low back 
disability on the basis that new and material evidence had been 
received to reopen those claims; however, the RO also denied the 
reopened claims on the merits.  The Veteran's Notice of 
Disagreement (NOD) with the June 2009 decision was received in 
July 2009.

Because the NOD was received within a year of the issuance of 
notice of the August 2008 decision, the NOD is applicable to both 
the August 2008 and the June 2009 decisions.  In other words, the 
August 2008 rating decision had not yet become final because, 
despite filing a subsequent claim to reopen, a year had not 
passed since notice of the RO's August 2008 decision had been 
issued to the Veteran at the time he filed the NOD.  

It is apparent that the RO reopened the Veteran's previously 
denied claim of service connection for a back injury.  The RO 
specifically noted such in both rating decisions of August 2008 
and June 2009; however, the Board is still required to review the 
RO's preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in January 2010.  Then, in August 
2010, the Veteran testified before the undersigned Veterans Law 
Judge sitting at the RO.  Transcripts of both hearings are of 
record.  

The reopened claim of service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2006 decision, the RO denied the Veteran's 
claim of service connection for a low back disability; that 
decision was confirmed and continued in a May 2007 rating 
decision, and those decisions are final.

2.  In August 2008 and June 2009 rating decisions, the RO 
reopened the Veteran's previously denied claims of service 
connection for a low back disability, but denied the reopened 
claims on the merits; the Veteran's NOD was received in July 2009 
the Statement of the Case (SOC) was issued in October 2009, and 
the Veteran perfected his appeal with the submission of a timely 
VA Form 9, substantive appeal received at the RO in November 
2009.  

3.  Evidence submitted since the RO's May 2007 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a low back disability, and 
therefore raises a reasonable possibility of substantiating the 
claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The September 2006 and May 2007 rating decisions denying 
service connection for a low back disability are final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's 
May 2007 rating decision which denied service connection for a 
low back disability, thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  The notice requirements apply to all 
five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  With regard to claims to reopen based 
on new and material evidence, the notice must VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the evidence 
and information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  The 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
essence, VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a service-
connection claim includes notice of the bases for the denial in 
the prior decision and describes the evidence necessary to 
establish service connection that was not present in the previous 
denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2008.  The notifications substantially complied 
with the specific requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The letter also provided notice of 
how VA assigns disability ratings and effective dates for all 
grants of service connection as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

Given the favorable nature of the Board's decision on the issue 
of whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a low back 
disability, there is no prejudice to the appellant, regardless of 
whether VA has satisfied its duties of notification and 
assistance with respect to the specific requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding the reopening of 
claims.  That notwithstanding, the June 2008 letter did provide 
the Veteran with the reason for the RO's prior denial of service 
connection.  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service 
connection for a low back disability.

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
When "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  

In a September 2006 rating decision, service connection for a low 
back condition was denied.  The basis for the denial was that, 
despite the Veteran's STR's showing treatment in June 1980 for 
complaints of back pain of several days duration, there is no 
post-service medical evidence of record, whatsoever, showing that 
the Veteran had a back problem until the Veteran injured his back 
in a motor vehicle accident (MVA) in 1992.  Moreover, multiple 
medical and other records related to treatment concurrent with 
the 1992 MVA specifically note that the Veteran had no prior 
history of a back injury.  Currently, the medical evidence shows 
the presence of lumbar spondylolisthesis and disc bulge at L5-S1.  

The Veteran's current claim to reopen was received at the RO in 
June 2008.  In support of his claim, he continued to assert that 
his current back disability began during service, and has 
bothered him ever since.  VA outpatient treatment records added 
to the file since the prior denial of service connection include 
treatment for back pain, and an indication (presumably based on 
the Veteran's self-reported history) by two different VA doctors 
that the Veteran's back pain resulted from a combination of 
injury in service in 1980 as well as the MVA in 1992.  These 
opinions are dated in March 2009 and May 2010.  

Additional evidence added to the file since the last prior final 
denial also includes a May 2008 opinion from, what appears to be, 
a private doctor, although this had never been verified, who 
opined that the Veteran's in-service back injury never completely 
resolved, and the MVA in 1992 merely exacerbated the old injury.  

Also added to the record is a September 2009 VA examination 
report showing a current back disability, as well as a past 
history of in-service back pain, and a medical opinion regarding 
the likely etiology of the Veteran's current back disability.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior final denial, the evidence 
of record did not show the existence of a chronic back disability 
at discharge from service, and there was no evidence indicating a 
possible link between the current back pain and service.  

The additional evidence added to the claims file since the prior 
denial is new and material.  It includes competent evidence that 
raises the possibility that the Veteran's current back problems 
may have be due to a combination of injuries, including the in-
service injury, treatment for which was documented in the STRs.  
Importantly, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the RO's May 2007 decision, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  New 
and material evidence has been received since the RO's May 2007 
decision; reopening the claim of service connection for a low 
back disability is warranted.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for a low back disability 
having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a low back 
disability, VA now has the duty to notify the appellant as to how 
to substantiate his claim and to assist him in the development of 
the claim.  As such, VA must obtain relevant records which could 
possibly substantiate the claim and conduct an appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); 38 U.S.C.A. § 5107(a) (West 2002

The Veteran seeks service connection for a low back disability.  
He claims that he suffered injury to his low back in service, and 
then reinjured his back during an MVA in 1992.  

The Veteran's service treatment records show that he was treated 
for back pain in service.  The STRs reflect that on June 16, 
1980, the Veteran was treated for complaints of low back pain of 
one week's duration.  He reported that the pain occurred during 
basic training P.T.  The Veteran continued to have pain two days 
later, and was referred for evaluation.  X-ray was negative.  
Examination on June 18, 1980 at the Physical Therapy Clinic at 
Moncrief Army Hospital in Fort Jackson, South Carolina noted 
continued low back pain with particular right flank pain.  There 
was tenderness to palpation and increased kyphosis.  

There was no discharge examination and no other STRs of record 
relative to the low back.  The Veteran's DD Form 214 notes that 
he was discharged from the basic training program due to marginal 
or non-productive performance.  

The first post-service evidence of record showing evidence of a 
back disability comes from private records from Dr. H. Zinkand 
showing that the Veteran injured his back in an MVA in September 
1992.  These records consistently report that there was no 
history of a prior back disability or injury.  In all of the 
medical records associated with treatment for the back injury 
incurred as a result of the 1992 MVA, there was never a mention 
of a previous in-service back injury or post-service treatment 
therefor.  Furthermore, these records indicate that the Veteran 
worked in a job which required heavy lifting up until the time of 
the 1992 MVA.  

With regard to his claim for VA benefits, the Veteran has 
consistently maintained that his current back disability began as 
a result of an in-service back injury and that his job prior to 
the 1992 MVA did not require heavy lifting because he was unable 
to do so given his pre-existing back condition.  The Veteran has 
also reported continuity of symptoms since service.  

By contrast, however, the Veteran reported a completely different 
history with regard to his claim for Social Security Disability 
benefits obtained subsequent to the 1992 MVA.  The records show 
that with respect to that claim, the Veteran consistently 
maintained that he engaged in heavy lifting at work, and there is 
never a mention of any pre-existing back disability prior to the 
1992 MVA.

While the Veteran is competent to report symptoms of back pain 
since service, his credibility with regard to continunity of 
symptoms of back pain and treatment since service is found not to 
be credible at this time.  At the time of the 1992 MVA accident 
he denied having had any prior injury to the back, which leads 
one to believe that there was also no continuous back pain since 
the reported back injury during basic training in service.

Despite the Veteran's lack of credibility with regard to his 
statements concerning continuity of symptoms since service, the 
records leaves open the possibility that the Veteran's current 
back disability may be linked to the events noted in service.  In 
November 2006, Dr. Z opined that the Veteran's back injury in 
service may have left him more susceptible to subsequent back 
strain and trauma, albeit he noted that it was very difficult to 
determine how much of his underlying problem was related to his 
earlier [1980] injury.  Given such, another opinion is needed to 
resolve the question as to whether the Veteran's service back 
injury played any role in his current back disability.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating from 
September 2009 to the present.  If the 
Veteran identifies additional private 
treatment records pertinent to his claims on 
appeal, the RO should attempt to obtain those 
records provided that authorization is 
provided.  

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the current nature 
and likely etiology of any low back 
disability.  All indicated tests should be 
completed.  The claims file, including a 
copy of this remand, should be made 
available to the examiner for review in 
conjunction with the examination.  Based on a 
review of the entire record, including, but 
not limited to, the Veteran's STRs, SSA 
records, and a copy of this remand, the 
examiner should opine as to whether it is at 
least as likely as not (a 50 percent or 
higher likelihood) that the Veteran's current 
lumbar spine disability had its onset during 
service or is otherwise related to the 
claimed injuries in-service.  

Importantly, the examiner should be informed 
of the Veteran's lack of credibility with 
regard to his statements of continuity of 
symptoms since service.  The examiner should 
also comment on whether the objective 
findings on examination are consistent with 
the Veteran's reported history.  

The examiner should also address whether it 
is at least as likely as not (a probability 
of 50 percent or greater) that the Veteran's 
low back was weakened or damaged by the 
events in service such that he became more 
susceptible to subsequent back strain and 
trauma.  In this regard, the examiner should 
give an opinion as to whether the injury in 
service has in any way led to the Veteran's 
current back disability

A complete rationale should accompany all 
opinions expressed.  If the examiner is 
unable to provide any opinion without resort 
to speculation, he or she must state why this 
is so.  

3.  After completion of the above 
development, readjudicate the Veteran's 
reopened claim of service connection for a 
back disability.  If the action taken is 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


